Citation Nr: 1443608	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues on appeal were previously before the Board in November 2011, at which time they were remanded for additional development.  The development has been accomplished and the appeal has been returned for adjudication by the Board.

The Board notes that the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety, as well as for residuals of a head wound, sleep apnea, and bilateral hearing loss were previously remanded by the Board in November 2011.  In subsequent October 2012 and January 2013 rating decisions, the RO granted service connected for an acquired psychiatric disorder, residuals of a head wound, and left ear hearing loss.  As to the remaining issues of service connection for sleep apnea and right ear hearing loss, Social Security Administration (SSA) disability records and VA examinations were obtained on remand and the issues were readjudicated in a January 2013 supplemental statement of the case.  For these reasons, the Board concludes that it may proceed with a decision at this time. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has reviewed the Veterans Benefits Management System (VBMS) and "Virtual VA" system to ensure a complete assessment of the evidence.




FINDINGS OF FACT

1.  The Veteran has currently diagnosed obstructive sleep apnea.

2.  The Veteran's obstructive sleep apnea was not incurred in and is not otherwise related to service.

3.  The Veteran's hearing impairment in the right ear does not meet the criteria for hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for right ear hearing loss are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including service treatment records, post-service medical records, SSA disability records, and the Veteran's statements.  The Veteran was also afforded VA examinations in January 2012 and December 2012 for his sleep apnea and hearing loss disorders.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the VA medical records in the Veteran's claims file.  The VA nexus opinions considered all of the pertinent evidence of record, to include service treatment records, post-service treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

In his January 2007 claim for VA compensation benefits, the Veteran stated that he had difficulty sleeping due to his back pain.  The Board notes, however, that the Veteran is not currently service-connected for a back disability.  The Board will therefore consider whether the Veteran's sleep apnea was incurred in or is otherwise related to service.

Initially, the Board finds that the Veteran has been diagnosed with obstructive sleep apnea.  See December 2006 nocturnal polysomnography report; see also December 2011 VA examination report.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's sleep apnea was not incurred in and is not otherwise related to service.  Service treatment records are absent of any complaints, diagnoses, or treatment for a sleep disorder.  On separation in April 1970, there were no sleep disorders reported or noted. 

Further, post-service treatment records reveal that the Veteran was first diagnosed with sleep apnea in 2006, more than 30 years after service separation.  The Board finds that this evidence weighs against a finding that the Veteran's sleep apnea was incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).   

Pursuant to the Board's November 2011 remand directive, the Veteran was afforded a VA examination in December 2011 to assist in determining whether his currently diagnosed sleep apnea was etiologically related to service.  During the evaluation, the Veteran reported that he was diagnosed with sleep apnea in 2006 after complaining of loud snoring, hypersomnolence, and tiredness.  The examiner noted that the Veteran used a CPAP machine.  It was further noted that the Veteran's obstructive sleep apnea was diagnosed many years after service; as such, the examiner opined that the Veteran's severe obstructive sleep apnea was not caused by and was not a result of service. 

SSA records demonstrate that the Veteran was awarded disability benefits based, in part, on his sleep apnea disorder.  However, the Board finds that the SSA disability records do not provide evidence of a relationship between the Veteran's sleep apnea and service.  

Further, the Board notes that the Veteran has not provided any statement to demonstrate his theory of entitlement to service connection for sleep apnea as it relates to service.  Although the Board acknowledges that he has current diagnosis of sleep apnea, the Veteran has offered no argument or evidence as to why he believes that this disorder is related to his period of active service.  There is simply no competent or credible lay or medical evidence indicating a link between the current sleep apnea and active military service.  As noted above, the Veteran has related his sleep disorder to back pain; however, the Veteran is not currently service-connected for a back disability.  Accordingly, service connection is not warranted under a theory of secondary service connection.  See 38 C.F.R. § 3.310 (2013) (service connection may be granted for a disability that is proximately due to or the result of a service-connected disability).

In sum, the competent and probative evidence does not establish that the Veteran's sleep apnea was incurred in or is otherwise related to service.  There are no contemporaneous records of any complaints, findings, treatment, or diagnosis of any claimed sleep disorder during service.  Instead, the record establishes that more than 30 years after separation, the Veteran was first diagnosed with sleep apnea.  Notably, the Veteran has related his sleep apnea to a nonservice-connected back disorder.  See Veteran's January 2007 claim for VA compensation benefits.  The Board finds that the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim for service connection for obstructive sleep apnea and the claim must be denied.

Service Connection for Right Ear Hearing Loss

The Veteran maintains that he has right ear hearing loss that is related to service.  As noted above, service connection for left ear hearing loss was granted in a January 2013 rating decision.  Initially, the Board finds that the Veteran was a combat infantryman, in receipt of the Purple Heart, and therefore was exposed to in-service acoustic trauma.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma.  Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).

On the question of current disability, the Board finds that the Veteran does not have a right ear sensorineural hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  In a January 2012 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 15, 25, 15, and 25, respectively, with an average puretone threshold of 20 decibels.  Speech discrimination was 100 percent.

As the right ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies were not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent, the criteria for current right ear hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.
The remaining evidence of record, to include SSA disability records and post-service VA and private treatment records, do not demonstrate impaired right ear hearing loss as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's right ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for right ear hearing loss is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


